Citation Nr: 1411651	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 30 percent for residuals of left Achilles tendon repair.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active duty service from August 1985 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over this matter is currently with the RO in Oakland, California.

In July 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the July 2011 Board Remand is included in the Duties to Notify and Assist section below.

In a March 2011 Written Brief Presentation, the Veteran's representative asserted that the Veteran's present condition supports a TDIU; therefore, the issue of entitlement to TDIU is raised and has been listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  

The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's residuals of left Achilles tendon repair have been characterized by limitation of left ankle motion including 5 degrees of dorsiflexion, 5 degrees of plantar flexion, and functional limitation due to pain, weakness, fatigue, and lack of endurance or incoordination on repetitive use.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 percent for residuals of left Achilles tendon repair have not been met or more nearly approximated throughout the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic Codes 5270-5274, 5276-5284, 5311 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).

In the September 2006 notice letter sent prior to the initial denial of the increased rating claim, the RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  A July 2008 notice letter advised the Veteran that he may submit evidence showing that the service-connected left Achilles tendon disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  

The July 2008 letter was not sent prior to the initial rating decision issued in January 2007.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO cured any VCAA notice deficiency by issuing the corrective notice in July 2008 and by readjudicating the case in an August 2008 statement of the case (SOC), and an August 2012 supplemental statement of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  As discussed above, the Board remanded the matter in July 2011 for additional development that included obtaining VA treatment records.  The requested VA treatment records were obtained and associated with the claims file.  The other information and evidence that has been associated with the claims file includes the Veteran's statements and those provided by the representative.

In addition, the Veteran was provided with VA examinations in November 2006 (fee-based) and November 2011.  In the July 2011 Board Remand, the Board found the November 2006 examination inadequate and requested a new examination.  The Board now finds that the subsequent November 2011 VA examination is adequate for rating purposes because it was performed by a medical professional, was based on a review of the record and the history and symptomatology reported by the Veteran, and a thorough physical examination.  The November 2011 VA examiner reported findings pertinent to the rating criteria, to include a discussion of the Veteran's functional limitations due to the service-connected left Achilles tendon disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Increased Rating for Residuals of Left Achilles Tendon Repair

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted; however, as will be discussed in more detail below, the Board finds that staged ratings for the Veteran's left Achilles tendon disability is not appropriate in this appeal.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 
With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability Rating Analysis

For the entire rating period on appeal, the Veteran's left Achilles tendon disability has been rated at 30 percent under Diagnostic Code 5311, based on "severe" impairment of muscle group XI - the posterior and lateral crural muscles, and the muscles of the calf - characterized by 5 degrees of dorsiflexion, 30 degrees of plantar flexion, and functional limitation due to pain, weakness, fatigue, and lack of endurance or incoordination on repetitive use.  See 38 C.F.R. § 4.73.  The Veteran contends that a rating in excess of 30 percent is warranted because the severity of the left Achilles tendon disability has caused "marked interference" with employment.  See March 2011 Written Brief Presentation.

Initially, the Board notes that the Veteran is currently in receipt of the maximum disability evaluation provided under Diagnostic Code 5311.  Muscle group XI is responsible for propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and the knee and includes the posterior and lateral crural muscles and the muscles of the calf; the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris.  As noted above, Diagnostic Code 5311 allows for a maximum 30 percent rating for "severe" impairment of muscle group 10.  Accordingly, the Board finds that the left Achilles tendon disability is rated at the highest evaluation under Diagnostic Code 5311 and an increased rating under Diagnostic Code 5311 is not available.

The Board has also considered whether any other diagnostic codes pertaining to the foot or ankle are applicable in this case to warrant a higher rating for the service-connected left Achilles disability.  As noted above, the Veteran seeks a rating in excess of 30 percent based on symptoms that include limitation of motion, pain, weakness, fatigue, and lack of endurance or incoordination on repetitive use.  

In November 2006, the Veteran underwent a VA ankle examination.  The November 2006 VA examination report reflects left ankle limitation of motion characterized by 5 degrees of dorsiflexion (20 degrees is normal) and 30 degrees of plantar flexion (45 degrees is normal).  The Veteran also reported symptoms including left ankle pain resulting in fatigue, weakness, incoordination, and lack of endurance.  The VA examiner reported motor strength as 2/5 for left ankle plantar flexion, and 4+/5 in left ankle dorsiflexion.  

The Veteran underwent a second VA ankle examination in November 2011.  Left ankle dorsiflexion and flexion were both limited to 5 degrees.  For each measurement, painful motion began at 0 degrees.  Left ankle muscle strength was recorded as 4/5 in both plantar flexion and dorsiflexion.  Functional loss was reported as pain on movement, weakened movement, and localized tenderness.

Disabilities of the ankle are rated under Diagnostic Codes 5270 through 5274.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5271 provides disability ratings for limitation of motion of the ankle.  The evidence shows that service-connected left Achilles tendon disability has manifested 5 degrees of dorsiflexion (20 degrees is normal) and 5 degrees of plantar flexion (45 degrees is normal).  See November 2011 VA examination report.  However, this limitation of left ankle motion is already contemplated by the 30 percent disability evaluation under Diagnostic Code 5311, and the maximum disability evaluation under Diagnostic Code 5270 is 20 percent; therefore, a rating under Diagnostic Code 5270 is inapplicable.  See 38 C.F.R. §§ 4.7, 4.14.  The remaining Diagnostic Codes, which include ankylosis of the ankle (Diagnostic Code 5270), ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272), malunion of os calcis or astragalus (Diagnostic Code 5273), and astragalectomy (Diagnostic Code 5274) are inapplicable here because the medical evidence does not support diagnoses for any of these disabilities.

Disabilities of the foot are rated under Diagnostic Codes 5276 through 5284.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5284 provides for a 30 percent disability evaluation for "severe" foot injuries, and a 40 percent rating for a foot injury with actual loss of use of the foot.  Although the Veteran's service-connected left Achilles tendon disability may be considered a foot injury, the evidence does not demonstrate any left foot injury that is not already contemplated by the 30 percent disability evaluation under Diagnostic Code 5311.  The evidence does not show actual loss of use of the left foot due to the service-connected disability.  For this reason, a rating under Diagnostic Code 5284 is inapplicable.  See 38 C.F.R. §§ 4.7, 4.14.  The remaining Diagnostic Codes, which include flatfoot (Diagnostic Code 5276), weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278), metatarsalgia (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), and malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283) are inapplicable here because the medical evidence does not support diagnoses for any of these disabilities.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected left Achilles tendon disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left Achilles tendon disability has been manifested by symptoms including 5 degrees of dorsiflexion, 5 degrees of plantar flexion, and functional limitation due to pain, weakness, fatigue, and lack of endurance or incoordination on repetitive use.  The schedular rating criteria, Diagnostic Code 5311, specifically provide for disability ratings based on severe impairment of muscle group XI, which includes the Achilles tendon, and considers limitation of propulsion, plantar flexion, strength, endurance, and coordinated movements.  See 38 C.F.R. §§ 4.56, 4.73.  The schedular rating criteria also provide disability ratings for limitation of ankle motion (Diagnostic Code 5271) and foot injuries (Diagnostic Code 5284), which incorporate into the schedular rating criteria various orthopedic factors that limit motion or function of the ankle and foot.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested to the schedular criteria for the current ratings, that the Veteran's left Achilles tendon symptoms and related functional impairment - to include including 5 degrees of dorsiflexion, 5 degrees of plantar flexion, and functional limitation due to pain, weakness, fatigue, and lack of endurance or incoordination on repetitive use - are fully compensated by the 30 percent schedular rating under Diagnostic Code 5311.  

The Board notes the Veteran's contention that a higher rating is warranted based on "marked interference" with employment; however, as the schedular rating criteria are adequate to rate all the impairment and limitation of the left Achilles tendon repair disability, the question of marked interference with employment is not reached.  In the absences of exceptional factors associated with the left Achilles tendon disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16, although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  As the schedular rating criteria are adequate to compensate for the average impairment of earning capacity due to left Achilles tendon disability in this case, the Board finds that any remaining questions regarding TDIU, namely, the question of total occupational impairment, shall be resolved with additional development pursuant to 38 C.F.R. § 4.16.


ORDER

A disability rating in excess of 30 percent for residuals of left Achilles tendon repair is denied.


REMAND

TDIU

In the March 2011 Written Hearing Presentation, the Veteran's representative asserted that the Veteran's service-connected left Achilles tendon disability caused "marked interference" with employment.  VA treatment records indicate that the Veteran may be unemployed from May 2013.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  

VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 
38 C.F.R. § 4.16(b) (2013); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration).  For the entire rating period, service connection has been in effect for the left Achilles tendon disability, rated at 30 percent disabling; a right knee disability, secondary to the left Achilles tendon disability, rated at 30 percent disabling; a right leg disability, secondary to the left Achilles tendon disability, rated at 30 percent disabling; a left knee disability, secondary to the left Achilles tendon disability, rated at 20 percent disabling; a left hip disability, secondary to the left Achilles tendon disability, rated at 10 percent disabling; and a right hip disability, secondary to the left Achilles tendon disability, rated 10 percent disabling.  The Veteran has a combined disability evaluation of 90 percent for the entire rating period; thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met because the Veteran has two or more disabilities with a combined rating of at least 70 percent, and all disabilities have resulted from a common etiology.  For this reason, application of a TDIU is appropriate so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

Although the Veteran meets the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a), additional development is needed before a decision regarding TDIU can be reached.  Specifically, the November 2011 VA examiner described that the functional impact of the left Achilles tendon disability as "was having pain with walking, was working for the state as a social worker, and had to do a lot of walking, and switched to VA for a sit-down job due to his pain."  VA treatment records show that the Veteran was still employed by VA as of May 2013; however, by August 2013, the Veteran reported that he had stopped working earlier in the year and was receiving unemployment benefits.  See August 22, 2013 VA treatment record.  As the issue of TDIU is focused on the question of whether the Veteran's service-connected disabilities, alone, render him unable to secure (obtain) or follow (maintain) substantially gainful employment, the Board finds that, in light of the evidence currently of record showing the Veteran's employment history through May 2013, but suggesting unemployability after May 2013, additional development is needed on the issue of TDIU.

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The RO or AMC should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form (VA Form 21-8940) and requirements to establish a TDIU.

The RO or AMC should also request from the Veteran information regarding any unemployment benefits he has received since July 5, 2006, and for any such period, the specific dates of receipt of unemployment benefits, the dates of unemployment, and any supporting documentation.

2.  Obtain the appropriate identification of the Veteran's employers and any labor union of which he was a member, as well as the appropriate release forms from the Veteran, to obtain information confirming the dates of his employment, layoffs, reinstatements, etc., from both the employer and the union.  

3.  Contact the Veteran's employers and/or his union (if any) to obtain information regarding the nature of his employment from July 5, 2006.  All attempts to obtain this information, as well as any negative responses, should be documented and associated with the claims file.

4.   After the development requested is completed, the claim should be readjudicated.  As discussed in more detail above, the Board notes that the Veteran meets the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) for the period from July 5, 2006.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


